Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the past predetermined period.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
 “a condition information acquiring unit” in claims 1 & 5.
“a reservation information acquiring unit” in claim 1.
“a difficulty level calculating unit” in claims 1 & 5.
“an achievement information acquiring unit” in claim 5.
“an index value output unit” in claims 7 & 10-11.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites acquir[ing] desired condition information from a [] 
This judicial exception is not integrated into a practical application because the additional elements of vehicle ride-sharing support system, a condition information acquiring unit, a user terminal apparatus, a reservation information acquiring unit, and a difficulty level calculating unit are generic computer components.  The additional elements, when analyzed individually and in combination, do not add meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f)
Claims 2-4, 6-7, & 10-11 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more.  Claims 2-4 merely further narrow the abstract idea of claim 1.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites acquir[ing] desired condition information from a [] user, the desired condition information including a desired location for riding in a vehicle and a desired time slot for riding in a vehicle, the desired location and the desired time slot being desired by the user regarding a vehicle for ride-sharing; [] acquir[ing] and stor[ing] a matching achievement record indicating a location where the user rides in a vehicle, a date at which the user rides in a vehicle, and a time slot in which the user rides in a vehicle for each vehicle for ride-sharing for which the matching is achieved; and [] calculat[ing], on a basis of the stored matching achievement record, an index value of an index representing a difficulty level of achievement of the matching for each predetermined time slot including the desired time slot for riding in a vehicle for each of predetermined locations in an area within a predetermined distance range including the desired location for riding in a vehicle.- 81 - These recited limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract idea as it relates to commercial interactions of sales activities or behaviors.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements of vehicle ride-sharing support system, a condition information acquiring unit, a user terminal apparatus, an achievement information acquiring unit, and a difficulty level calculating unit are generic computer components.  The additional elements, when analyzed individually and in combination, do not add meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on computer components. 

Claims 8-9 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more.  Claims 8 & 9 merely further narrows the abstract idea of claim 7 and adds the additional elements of an input apparatus, a display apparatus, and a processing apparatus.  
This judicial exception is not integrated into a practical application because the additional elements input apparatus, a display apparatus, and a processing apparatus are generic computer components.  The additional elements, when analyzed individually and in combination, do not add meaningful limitations to the abstract idea because they amount to merely implementing the abstract idea on generic computer components. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, & 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pre-grant Publication No.: US 2019/0057480 A1, hereinafter “Zhang.”
Claim 1: Zhang teaches: A vehicle ride-sharing support system which supports matching between a user who desires ride-sharing of a vehicle and a vehicle for ride-sharing, the vehicle ride- sharing support system comprising:
a condition information acquiring unit configured to acquire desired condition information from a user terminal apparatus utilized by the user, the desired condition information including a desired location for riding in a vehicle and a desired time slot for riding in a vehicle, the desired location and the desired time slot being desired by the user regarding a vehicle for ride-sharing; (Zhang [0023], The transportation service request may include a current location of passenger 20, an origin and a destination of the requested transportation service, a request time, or the like.” See also [0037]) 
a reservation information acquiring unit configured to acquire and store a reservation accepting record for each matching reservation request, the reservation accepting record being indicative of the following indicated in a matching reservation request: a reserved location for riding in a vehicle; a reserved date for riding in a vehicle; and a reserved time slot for riding in a vehicle, the matching reservation request being transmitted from the user terminal apparatus of the user for requesting reservation of the matching; and (Zhang [0040]; See also [0050]-[0051]) 
a difficulty level calculating unit configured to calculate, on a basis of the stored past reservation accepting record, an index value of an index representing a difficulty level of achievement of the matching for - 81 -each predetermined time slot including the desired time slot for riding in a vehicle for each of predetermined locations in an area within a predetermined distance range including the desired location for riding in a vehicle. (Zhang [0042]; See also [0051]) 
Claim 5:  A vehicle ride-sharing support system which supports matching between a vehicle for ride-sharing and a user who desires ride-sharing of a vehicle, the vehicle ride-sharing support system comprising: 
a condition information acquiring unit configured to acquire desired condition information from a user terminal apparatus utilized by the user, the desired condition information including a desired location for riding in a vehicle and a desired time slot for riding in a vehicle, the desired location and the desired time slot being desired by the user regarding a vehicle for ride- sharing; (Zhang [0023], The transportation service request may include a current location of passenger 20, an origin and a destination of the requested transportation service, a request time, or the like.” See also [0037])
an achievement information acquiring unit configured to acquire and store a matching achievement record indicating a location where the user rides in a vehicle, a date at which the user rides in a vehicle, and a time slot in which the user rides in a vehicle for each vehicle for ride-sharing for which the matching is achieved; and (Zhang [0040]; See also [0050]-[0051])  
a difficulty level calculating unit configured to calculate, on a basis of the stored matching achievement - 83 - record, an index value of an index representing a difficulty level of achievement of the matching for each predetermined time slot including the desired time slot for riding in a vehicle for each of predetermined locations in an area within a predetermined distance range including the desired location for riding in a vehicle. (Zhang [0042]; See also [0051])
Claim 7: Zhang, as shown above, teaches all the limitations of claim 1.  Zhang further teaches:
an index value output unit configured to output the calculated index value for each predetermined time slot for each of the predetermined locations to the user terminal apparatus of the user, from which the desired condition information is acquired. (Zhang [0051])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Vishwakarma, Ankur, Forecasting Uber Demand in NYC, Mar. 23, 2018, https://medium.com/@Vishwacorp/timeseries-forecasting-uber-demand-in-nyc-54dcfcdfd1f9 (Year: 2018), hereinafter “Vishwakarma.”
Claim 2: Zhang, as shown above, teaches all the limitations of claim 1.  Zhang doesn’t teach the following; however, Vishwakarma teaches:
wherein the index is a number of persons who make reservations while the predetermined location is set as the reserved location for riding in a vehicle, and the predetermined time slot is set as the reserved time slot for riding in a vehicle, in a past predetermined period. (Vishwakarma pg.1, see graph showing hourly forecast for next week.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Vishwakarma since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ryu, Ken, Will Uber dominate NYC is 2025?, Sep. 20, 2016, https://ken-getquik.medium.com/will-uber-dominate-nyc-in-2025-9693c946f02f (Year: 2016), hereinafter “Ryu.”
Claim 3: Zhang, as shown above, teaches all the limitations of claim 1.  Zhang doesn’t teach the following; however, Ryu teaches:
wherein the index is an average number of persons who make reservations per day of a number of persons who make reservations while the predetermined location is set as the reserved location for riding in a vehicle, and the predetermined time slot is set as the reserved time slot for riding in a vehicle, in a past predetermined period. (Ryu, pg. 3, “The average vehicle is completing 60 rides a day”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Ryu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gehrke, Steven, et al, Fare Choices A survey of Ride-Hailing Passengers in Metro Boston Report #1, February 2018, Metropolitan Area Planning Council. (Year: 2018), hereinafter “Gehrke.”
Claim 4: Zhang, as shown above, teaches all the limitations of claim 1.  Zhang doesn’t teach the following; however, Gehrke teaches:
The vehicle ride-sharing support system according to claim 1, wherein the index is a proportion of a number of persons who make reservations while the predetermined- 82 - time slot is set as the reserved time slot for riding in a vehicle to persons who make reservations while the predetermined location is set as the reserved location for riding in a vehicle, in a past predetermined period or at a past predetermined date. (Gerhke, pg.3, “Most trips start or end at home, but nearly one-third (31%) are from one non-home location to another. Ride-hailing usage is distributed throughout the day; the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Gehrke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6: Zhang, as shown above, teaches all the limitations of claim 1.  Zhang doesn’t teach the following; however, Gehrke teaches:
wherein the index is a matching achievement probability indicating a proportion of a number of days in which the matching is achieved in the predetermined time slot, at the predetermined location, within a predetermined period, to a number of days in the past predetermined period. (Gerhke, pg.3, “Most trips start or end at home, but nearly one-third (31%) are from one non-home location to another. Ride-hailing usage is distributed throughout the day; the evening hours from 7:00 P.M. to midnight see the greatest frequency of trips, but about 40% of weekday trips take place during the morning or afternoon commute periods.”)
Claims 8-11 are rejected under 35 U.S.C. 103 over Zhang in view of Pre-grant Publication No.: US 2021/0174270 A1, hereinafter “Irimoto.”
Claim 8: Zhang, as shown above, teaches all the limitations of claim 7.  Zhang does not teach the following; however, Irimoto teaches:
an input apparatus configured to accept input from the user; (Irimoto [0042], “information necessary for making a reservation for a shared taxi is inputted in the taxi reservation site displayed on the portable equipment 22 or the information processing device 23…”)
a display apparatus; and (Irimoto [0068])
a processing apparatus (Irimoto [0068]), wherein the processing apparatus displays a map in which display in accordance with the calculated index value or a magnitude of the index value is indicated at a position corresponding to the predetermined location, at the display apparatus in response to one of the predetermined time slots being input from the user. (Irimoto [0081]-[0084]; [0089])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Zhang with the teachings of Irimoto since “in the on-demand traffic service, there is a demand to keep the departure/arrival time decided in advance, and to forecast demand in order to efficiently dispatch rideshare vehicles.” (Irimoto [0004])
Claim 9: Zhang, as shown above, teaches all the limitations of claim 7.  Zhang does not teach the following; however, Irimoto teaches: A user terminal apparatus which receives the calculated index value from the vehicle ride-sharing support system according to claim 7, the user terminal apparatus comprising: 
an input apparatus configured to accept input from the user; (Irimoto [0042], “information necessary for making a reservation for a shared taxi is inputted in the taxi reservation site displayed on the portable equipment 22 or the information processing device 23…”)
a display apparatus; and (Irimoto [0068])
a processing apparatus, wherein the processing apparatus displays a diagram indicating transition of the calculated index value along the predetermined time slots at the predetermined location, at the display apparatus in response to one of the predetermined locations being input from the user. (Irimoto [0089])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Zhang with the teachings of Irimoto since “in the on-demand traffic service, there is a demand to keep the departure/arrival time decided in advance, and to forecast demand in order to efficiently dispatch rideshare vehicles.” (Irimoto [0004])
Claim 10: Zhang, as shown above, teaches all the limitations of claim 1.  Zhang does not teach the following; however, Irimoto teaches:
an index value output unit configured to generate map information in which display in accordance with the index value calculated for each of the predetermined locations or a magnitude of the index value for the one predetermined time slot is displayed at positions on a map respectively corresponding to the predetermined locations, and output the generated map information to the user terminal apparatus of the user, from which the desired condition information is acquired. (Irimoto [0089]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Zhang with the teachings of Irimoto since “in the on-demand traffic service, there is a demand to keep the departure/arrival time decided in advance, and to forecast demand in order to efficiently dispatch rideshare vehicles.” (Irimoto [0004])
Claim 11: Zhang, as shown above, teaches all the limitations of claim 1.  Zhang does not teach the following; however, Irimoto teaches:
an index value output unit configured to generate transition information for generating a diagram indicating transition of the index value calculated for the one predetermined location for each predetermined time slot, and output the transition information to the user terminal apparatus of the user, from which the desired condition information is acquired. (Irimoto [0089])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Zhang with the teachings of Irimoto since “in the on-demand traffic service, there is a demand to keep the departure/arrival time decided in advance, and to forecast demand in order to efficiently dispatch rideshare vehicles.” (Irimoto [0004])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F./               Examiner, Art Unit 3628

/JEFF ZIMMERMAN/               Supervisory Patent Examiner, Art Unit 3628